Title: From George Washington to Major General Israel Putnam, 21 June 1779
From: Washington, George
To: Putnam, Israel


        
          Sir,
          Head Quarters Smiths Cloves [N.Y.] June 21st 1779
        
        As I am removing Head Quarters for the present from this place to New Windsor you will have the immediate command of the troops in this camp. Should any letters arrive for me immediately from the forts or out posts, you will open them for your own information and then forward them to me—All others, you will forward directly on unopened.
        I wish you without delay to have the inquiry which was directed in the case of the suspected persons in confinement, brought to a conclusion, that they may be either punished, released or transferred to the civil law—For this purpose you will have the necessary witnesses called in, wherever they may be. If guilty, the sooner they are made an example of, the better—if innocent, ’tis a pity they should suffer a tedious confinement. I am Sr Yr Obedt serv.
      